Blandford, Justice.
The plaintiff was convicted of the offense of fornication. On the trial of the case, the defendant proposed to prove what the prosecutrix had sworn before the justice of the peace in a trial for bastardy. No foundation being laid to impeach the prosecutrix by asking whether she had so testified as they proposed to prove, the court repelled this evidence, and this is the error assigned here.
The testimony offered could only be admitted to impeach the prosecutrix; otherwise, it would be hearsay. A statement of the proposition is a demonstration of it.
Judgment affirmed.